Title: To John Adams from Thomas Digges, 28 July 1780
From: Digges, Thomas,Williams, Alexander
To: Adams, John


     
      Dr. Sir
      Camberwell 28th July 1780
     
     A Vessel from N York to Liverpoole which saild the 24th. June, brings advice that Clinton had got back to that quarter and gone up the No. River with 10,000 Men and several small boats. About a month ago an intimate friend shewd letters from that General mentioning that his intention was to try if Washingtons lines were forcible; I make no doubt this is the scheme he is upon—He will most likely look, and come back, which was the case with Him before.
     The same Vessel brings an account of a smart action between the Trumbull frigate Cap. Nicholson and a Liverpoole Letter of Marque which got off.
     A Passenger in a Ship from St. Eusa. to Holland who landed at the Downes and whom I saw this day at Loyds, told me He saild the 8th of June; on the 24th He was brought too by Adm. Graves’s fleet of 7 sail of the Line in Latitude 34= Longitude 52= about 70 Leagues NE of Bermudas. This fleet saild the 18th June in search of Terneys Squadron after which Graves enquird very eagerly.
     It appears there were no accounts of that squadron on the American Coasts at least near N York, on the 24th of June.
     I am your Most Ob Ser
     
      Alexr. Williamson
     
    